internal_revenue_service number release date index number -------------------------------------------- ------------------------------------ --------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------- telephone number --------------------- refer reply to cc ita b06 plr-101965-10 date date legend ------------------------------------------------------------------------------- taxpayer --------------------------------------------------------------------------------------------------------- subsidiary ------------------------------------------------------------------------------------------------------------- company foreign parent foreign_country ----------------------------------------------------------- ---------------------------------------------------------------- ------------ ------------------------------------------------------------------------------- dear -------------- this letter is in response to the letter submitted by taxpayer’s authorized representatives in which a ruling was requested regarding the conformity requirements of sec_472 sec_472 and sec_472 of the internal_revenue_code specifically the ruling requested is that the proposed issuance by taxpayer of financial statements and supplemental information which contains disclosures of subsidiary’s income on a last-in_first-out lifo and non-lifo basis to taxpayer’s shareholders and creditors including its foreign parent foreign parent is not a lifo conformity violation under sec_472 e and g and the regulations thereunder taxpayer a newly-formed limited_liability_company treated as a u s_corporation for u s federal tax purposes is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return on a calendar_year basis taxpayer is wholly owned by company a foreign_corporation which is a lower-tier subsidiary of plr-101965-10 foreign parent subsidiary also a u s_corporation is a wholly-owned subsidiary of taxpayer and is a member of taxpayer’s consolidated_group subsidiary uses the lifo_method to account for its inventory for u s federal_income_tax purposes foreign parent is a corporation organized under the laws of foreign_country taxpayer proposes to issue reviewed as opposed to audited consolidated financial statements as follows on the income statement the gross margin earnings before interest and taxes earnings before taxes and net_income of subsidiary will be reported on a lifo basis on the balance_sheet inventory and total equity will be reported on a non-lifo basis in the equity section of the balance_sheet retained earnings will be reported on a lifo basis and other comprehensive income will include a lifo offset other comprehensive income will be reported as a single line item a breakdown of other comprehensive income will not appear on the face of the balance_sheet but will appear in a footnote to the financial statements labeled as supplemental information - detail of changes in equity all footnotes to the financial statements will be presented together and will accompany the income statement in a single report on the statement of changes in equity total equity will be reported on a non-lifo basis retained earnings and net_income will be reported on a lifo basis the change in other comprehensive income which includes the lifo offset will be reported as a single line item in the calculation of total equity instead of presenting the components of other comprehensive income as separate line items sec_472 of the code provides that a taxpayer that elects to use the lifo inventory_method for federal_income_tax purposes must establish to the satisfaction of the commissioner that it has used no method other than lifo in inventorying goods specified in its lifo election to ascertain income profit or loss for the first taxable_year for which the method is to be used for the purpose of a report or statement covering such taxable_year to shareholders partners or other proprietors or to beneficiaries or for credit purposes sec_472 provides if a taxpayer having complied with subsection a uses the method described in subsection b for any taxable_year then such method shall be used in all subsequent taxable years unless-- with the approval of the secretary a change to a different method is authorized or the secretary determines that the taxpayer has used for any such subsequent taxable_year some procedure other plr-101965-10 than that specified in paragraph of subsection b in inventorying the goods specified in the application to ascertain the income profit or loss of such subsequent taxable_year for the purpose of a report or statement covering such taxable_year a to shareholders partners or other proprietors or beneficiaries or b for credit purposes and requires a change to a method different from that prescribed in subsection b beginning with such subsequent taxable_year or any taxable_year thereafter if paragraph or of this subsection applies the change to and the use of the different method shall be in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income sec_472 provides that all members of the same group_of_financially_related_corporations are treated as a single_taxpayer for purposes of sec_472 and e the term group_of_financially_related_corporations means any affiliated_group as defined in sec_1504 determined by substituting percent for percent each place it appears and any other group of corporations that consolidate or combine for purposes of financial statements sec_1_472-2 of the income_tax regulations provides in part the taxpayer must establish to the satisfaction of the commissioner that the taxpayer in ascertaining the income profit or loss for the taxable_year for which the lifo inventory_method is first used or for any subsequent taxable_year for credit purposes or for purposes of reports to shareholders partners or other proprietors or to beneficiaries has not used any inventory_method other than that referred to in sec_1_472-1 or at variance with the requirement referred to in sec_1_472-2 sec_1_472-2 provides that the taxpayer’s use of an inventory_method other than lifo for purposes of ascertaining information reported as a supplement to or explanation of the taxpayer’s primary presentation of the taxpayer’s income profit or loss for a taxable_year in credit statements or financial reports is not considered at variance with the requirements of sec_1_472-2 sec_1_472-2 provides that the use of an inventory_method other than lifo to ascertain the value of the taxpayer’s inventory of goods on hand for purposes of reporting the value of such inventories as assets is not considered at variance with the requirements of sec_1_472-2 sec_1_472-2 provides plr-101965-10 under paragraph e ii of this section the use of an inventory_method other than lifo to ascertain the value of the taxpayer’s inventories for purposes of reporting the value of the inventories as assets is not considered the ascertainment of income profit or loss and therefore is not considered at variance with the requirement of paragraph e of this section therefore a taxpayer may disclose the value of inventories on a balance_sheet using a method other than lifo to identify the inventories and such a disclosure will not be considered at variance with the requirement of paragraph e of this section however the disclosure of income profit or loss for a taxable_year on a balance_sheet issued to creditors shareholders partners other proprietors or beneficiaries is considered at variance with the requirement of paragraph e of this section if such income information is ascertained using an inventory_method other than lifo and such income information is for a taxable_year for which the lifo_method is used for federal_income_tax purposes therefore a balance_sheet that discloses the net_worth of a taxpayer determined as if income had been ascertained using an inventory_method other than lifo may be at variance with the requirement of paragraph e of this section if the disclosure of net_worth is made in a manner that also discloses income profit or loss for a taxable_year however a disclosure of income profit or loss using an inventory_method other than lifo is not considered at variance with the requirement of paragraph e of this section if the disclosure is made in the form of either a footnote to the balance_sheet or a parenthetical disclosure on the face of the balance_sheet in addition an income disclosure is not considered at variance with the requirement of paragraph e of this section if the disclosure is made on the face of a supplemental balance_sheet labelled as a supplement to the taxpayer’s primary presentation of financial position but only if consistent with the rules of paragraph e of this section such a disclosure is clearly identified as a supplement to or explanation of the taxpayer’s primary presentation of financial income as reported on the face of the taxpayer’s income statement sec_1_472-2 provides specific rules relating to the exception to the conformity requirement for supplemental or explanatory information sec_1_472-2 provides information reported on the face of a taxpayer’s financial income statement for a taxable_year is not considered a supplement to or plr-101965-10 explanation of the taxpayer’s primary presentation of the taxpayer’s income profit or loss for the taxable_year in credit statements or financial reports for purposes of paragraph e of this section the face of an income statement does not include notes to the income statement presented on the same page as the income statement but only if all notes to the financial income statement are presented together sec_1_472-2 provides in part information reported in notes to a taxpayer’s financial income statement is considered a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss for the period covered by the income statement if all notes to the financial income statement are presented together and if they accompany the income statement in a single report sec_1_472-2 provides in part information reported in an appendix or supplement to a taxpayer’s financial income statement is considered a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss for the period covered by the income statement if the appendix or supplement accompanies the income statement in a single report and the information reported in the appendix or supplement is clearly identified as a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss as reported on the face of the taxpayer’s income statement for purposes of paragraph e iii of this section information is considered to be clearly identified as a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss as reported on the face of the taxpayer’s income statement if the information either-- a is reported in an appendix or supplement that contains a general statement identifying all such supplemental or explanatory information b is identified specifically as supplemental or explanatory by a statement immediately preceding or following the disclosure of the information c is disclosed in the context of making a comparison to corresponding information disclosed both on the face of the plr-101965-10 taxpayer’s income statement and in the supplement or appendix or d is a disclosure of the effect on an item reported on the face of the taxpayer’s income statement of having used the lifo_method for example a restatement of cost_of_goods_sold based on an inventory_method other than lifo is considered to be clearly identified as supplemental or explanatory information if the supplement or appendix containing the restatement contains a general statement that all information based on such inventory_method is reported in the appendix or supplement as a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss as reported on the face of the taxpayer’s income statement under sec_472 taxpayer and subsidiary are treated as a single_taxpayer for purposes of the lifo conformity requirement contained in sec_472 and e consequently since subsidiary’s inventory is accounted for using the lifo_method for u s federal_income_tax purposes taxpayer is subject_to the lifo conformity requirements in sec_472 and e and the regulations thereunder on taxpayer’s proposed income statement the gross margin earnings before interest and taxes earnings before taxes and net_income of subsidiary will be reported on a lifo basis taxpayer’s proposed income statement reporting subsidiary’s income profit or loss on a lifo basis is in accordance with sec_1_472-2 and does not violate the lifo conformity requirements on the balance_sheet inventory will be reported on a non-lifo basis taxpayer’s proposed balance_sheet reporting the value of subsidiary’s inventories as assets on a non-lifo basis is allowed under sec_1_472-2 and does not violate the conformity requirement in the equity section of the balance_sheet total equity will be reported on a non-lifo basis however retained earnings will be reported on a lifo basis and other comprehensive income will include a lifo offset other comprehensive income will be reported as a single line item a breakdown of other comprehensive income will not appear on the face of the balance_sheet but will appear in a footnote to the financial statements labeled as supplemental information - detail of changes in equity all footnotes to the financial statements will be presented together and will accompany the income statement in a single report under sec_1_472-2 the disclosure of net_worth on a non-lifo basis may be at variance with the requirement of paragraph e of this section if the disclosure of net_worth is made in a manner that also discloses income profit or loss for a taxable_year however sec_1_472-2 plr-101965-10 also provides that a disclosure of income profit or loss using an inventory_method other than lifo is not considered at variance with the requirement of paragraph e of this section if the disclosure is made in the form of either a footnote to the balance_sheet or a parenthetical disclosure on the face of the balance_sheet this proposed reporting is allowed under sec_1_472-2 and does not violate the conformity requirement on the statement of changes in equity total equity will be reported on a non-lifo basis retained earnings and net_income will be reported on a lifo basis the change in other comprehensive income which includes the lifo offset will be reported as a single line item in the calculation of total equity instead of presenting the components of other comprehensive income as separate line items as with taxpayer’s proposed reporting of net equity on the balance_sheet this proposed reporting is allowed under sec_1_472-2 and does not violate the conformity requirement based upon the facts submitted and the representations made by taxpayer it is ruled that for federal_income_tax purposes taxpayer’s proposed financial statements and supplemental information as described in this ruling letter which contain disclosures of subsidiary’s income on a lifo and non-lifo basis to taxpayer’s creditors and shareholders including foreign parent are not a lifo conformity violation under sec_472 e g and the regulations thereunder as provided under sec_1_472-3 whether or not the lifo_method once adopted may be continued and the propriety of all computations incidental to the use of such method will be determined by the commissioner in connection with the examination of the taxpayer's income_tax returns accordingly this letter should not be construed as a ruling as to whether taxpayer’s or subsidiary’s use of the lifo inventory_method and relevant computations are in accordance with sec_472 and regulations thereunder except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-101965-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely roy a hirschhorn chief branch income_tax accounting cc
